           Case 2:20-cv-00409-JLR-MAT Document 101 Filed 05/11/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          KARLENA DAWSON, et al.,                        CASE NO. C20-0409JLR-MAT

11                                Petitioners,             ORDER DENYING MOTION
                   v.                                      FOR LEAVE TO FILE AN AMICI
12                                                         BRIEF AS MOOT
            NATHALIE ASHER, et al.,
13
                                  Respondants.
14

15          Before the court is correctional health and human rights experts Joseph Bick,

16   M.D., Robert L. Cohen, M.D., Joe Goldenson, M.D., Kathryn Hampton, MSt., Ranit

17   Mishori, M.D., M.H.S., Michael Puisis, O.D., and Brie Williams, M.D.’s (collectively,

18   “Movants”) motion for leave to file a brief as amici curiae. (Mot. (Dkt. # 60).) Movants

19   filed their motion just four days after Petitioners filed their second motion for a

20   temporary restraining order. (See id.; see also 2d TRO Mot. (Dkt. # 36).) Because the

21   court has already ruled on Petitioner’s second motion for a temporary restraining order

22   (see 4/8/20 Order (Dkt. # 91)), the court DENIES the motion (Dkt. # 60) as MOOT.


     ORDER - 1
           Case 2:20-cv-00409-JLR-MAT Document 101 Filed 05/11/20 Page 2 of 2



 1   However, in ruling on Petitioner’s second motion for a temporary restraining order, the

 2   court notes that it considered all relevant materials on the docket at the time, including

 3   Movants’ proposed amicus brief. (See 4/8/20 Order at 2.)

 4          Dated this 11th day of May, 2020.

 5

 6                                                     A
                                                       JAMES L. ROBART
 7
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
